DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 3, 4, and 6 having “means for conveying air” is interpreted as grooves as set forth by the applicants in the specification and in the claims, and equivalents of this feature.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2092828A2 (see IDS) in view of CN103501620A (see IDS).
In regards to claim 1, the EP reference teaches of a machine for making filled pasta products, comprising: 
a first feeding device (9) for feeding a first layer of pasta dough (4) and 
a second feeding device(10) for feeding a second layer of pasta dough (5); 
a shaping device (6) for shaping the filled pasta products, located downstream of the first and second feeding devices, with reference to the direction of unrolling the first and second layers of pasta dough; 
the shaping device being configured to advance the first and second layers of pasta dough and being also configured, while it advances them, to shape the first and second layers  in such a way as to receive a respective filling and to join the first and second layers of dough in a respective joining zone (see the pressing areas via the flat edges 50, 52); the shaping device being configured to cut the first and second layers, individually separating each product from the first and second layers of dough (see Figs. 4-5B); 
the shaping device comprises a first and a second advancing and shaping roller (15, 16) for the first and the second layer, respectively, disposed to face and be tangent to each other at a coupling station for coupling the first and the second layer
The EP reference does not teach “wherein the first roller and the second roller each comprise a respective supporting roller having on its peripheral surface respective moulds for shaping the respective first and second layers of dough, the first and second roller are each configured to be assembled to and disassembled from the respective supporting roller”.  

The CN’620 reference teaches of a food forming drum (roller assembly 1 corresponding to the forming roll) comprises respective backup rolls, the backup rolls have inserts 10 (corresponding to moulds) on their circumferential surfaces, see [0099], the insert 10 is configured to be assembled to and disassembled from the respective backup roll, see [0118]-[0119], [0121]-[0122], wherein the insert is placed against the flange and fixed by inserting a locking member 90, and also via screws 101.  Here, the first advancing forming roll and the second advancing/forming roll each comprise a respective backup roll having a mould on their circumferential surface, and the mould being configured to be assembled to and disassembled from the respective backup roll as it can be an adaptive design and/or ease in maintenance.
	It would have been obvious for one of ordinary skill in the art to modify the moulds on the peripheral surface of the respective rollers of the EP reference with the moulds configured to be assembled and disassembled from the respective roller as taught by the CN’620 reference allowing for the ease in ability to remove and replace the moulds from the roller.

In regards to claim 2, wherein the moulds of the first and second roller comprise respective hollows which are shaped to receive the respective layers of dough and respective pressing zones for pressing the respective first and second layer of dough

In regards to claim 3 (dependent upon claim 2), wherein the supporting roller of the first roller has a plurality of grooves defining means for conveying air into or out of the hollow of each mould; each hollow having a respective air suction or blowing mouth configured to be in fluid communication with the respective groove.  See teaching of EP reference, of the moulds 23, 24 that are connected to ducts 27 that is connected to a source of suction (or vacuum generation), see [0034], and of the channels 28 that are connected blowing ports, see [0038] and [0063].

In regards to claim 4 (dependent upon claim 2), wherein the supporting roller of the second roller has a plurality of grooves defining means for conveying air into or out of the hollow of each mould; each mould having a respective air suction or blowing mouth configured to be in fluid communication with the respective groove.  See teaching by the EP reference regarding the ducts and channels, these can be seen as an alternative to the claimed grooves as means for conveying air into and out of each mould.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the EP reference in view of CN’620 as applied to claim 1 above, and further in view of WO97/30592 (see IDS) and Ribble (US 2003/0024360).
In regard to claim 5, wherein the shaping device
The EP and CN’620 reference does not teach of a cutting roller with blocks that can be assembled and disassembled.
However, the WO97/30592 reference teaches of a shaping device for forming food products using shaping rollers RL, RF that is used in conjunction with a shaping station D, for the first and second dough sheets S, S’.  Further, the shaped product from the first and second roller acts in conjunction with a cutting roller RT in cutting the individual products from the dough after shaping from the forming rollers.
It would have been obvious for one of ordinary skill in the art to modify the shaping device of the EP reference in view of CN’620 with the cutting roller as taught by the WO reference as an additional cutting device provided in cutting the shaped products from the layers.

In regards to the blocks on the periphery surface of the cutting roller that can be assembled and disassembled, Ribble discloses an in-line rotary cutting conveyor system that is used in forming individual product portions from a sheet of material, wherein the forming apparatus comprises of a cutter roller 60, a suction device and a blowing device in fluid communication with the cutting roller 60, with each cutter cell 62 with plurality of ducts 68 a duct and provided with at least one airflow aperture 69 (corresponding to an air suction or blowing aperture, see paragraph [0058]), the at least one aperture 69 is configured to be in fluid communication with the suction device and the blowing device depending on the position of the hollow during rotation of the cutting roller 60 about its axis, is for the control of the shaping conveyance of the product, see teaching of vacuum state for suction and pressurized air for blowing (wherein the dough is blown off or out), see again paragraph [0058].  Further, Ribble discloses cutting roller 60 comprises a backup roller, the backup roll has, on its circumferential surface, a corresponding tool holder 65 (corresponding to a block), tool holder 65 is configured to be assembled to and disassembled from the backup roll, each tool holder 65 is provided with a hollow for holding a respective product, and comprises a respective cutter unit 62 (equivalent to a cutter) surrounding the hollow, cutter unit 62 is shaped to cut the dough layer at a cutting station, both for the cutting of the dough and for the ease of maintenance as the cutter is shaped to cut the first dough layer and the second dough layer at the cutting station. 
It would have been obvious for one of ordinary skill in the art to modify the cutting roller of EP reference in view of CN’620 and the WO reference with a cutting roller with the blocks taught by Ribble as it allows for changing the cutting shapes and further for ease in removal of the cutting cells for maintenance.

In regards to claim 6 (dependent upon claim 5), wherein the supporting roller of the cutting roller has a plurality of grooves defining means for conveying air into or out of the blocks; each block has a respective hollow for retaining the product and surrounded by a respective cutter in fluid communication with the respective groove.  See Ribble with the backup roller of the cutting roll 60 has a plurality of air flow openings 75 (corresponding to grooves), the plurality of airflow openings 75 define means for delivering air into the suction means or out of the blowing means, the hollow of each blade holder 65 has a respective aperture 69 (corresponding to an air suction or blowing port) configured to be in fluid communication with a respective air flow opening 75 that conveys air into the suction device or out of the blowing device depending on the position of the hollow during rotation of the cutting roller about its rotational axis. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP reference in view of CN’620A as applied to claim 1 above, and further in view of CN103429090A (see IDS).
In regards to claim 7, wherein the shaping device is extractable from the supporting frame it is mounted on.
The EP and CN’620 reference do not specifically teach of this.
However, CN’090 teaches of a shaping device, see mould drum 1 with the cavities, wherein the mould drum having supporting means for supporting the drum and further for removal for cleaning, see abstract, see also Figs. 20A-E and 21A-C.  
It would have been obvious for one of ordinary skill in the art to modify the shaping device of EP in view of CN’620 with features of being extractable from the supporting frame as taught by CN’090 as it would allow for ease in cleaning of the shaping device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/482,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features regarding the shaping device with first and second roller and of the filling along with the assembly disassembly of the respective moulds upon the roller are encompassed the claimed invention of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim 3-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 and 6 of copending Application No. 16/482477 in view of CN103501620A (see IDS)
In regards to claim 3 and 4, the claims of ‘477 application does not teach features for assemble and disassemble of the peripheral surface respective moulds.
The CN’620 reference teaches of a food forming drum (roller assembly 1 corresponding to the forming roll) comprises respective backup rolls, the backup rolls have inserts 10 (corresponding to moulds) on their circumferential surfaces, see [0099], the insert 10 is configured to be assembled to and disassembled from the respective backup roll, see [0118]-[0119], [0121]-[0122], wherein the insert is placed against the flange and fixed by inserting a locking member 90, and also via screws 101.  Here, the first advancing forming roll and the second advancing/forming roll each comprise a respective backup roll having a mould on their circumferential surface, and the mould being configured to be assembled to and disassembled from the respective backup roll as it can be an adaptive design and/or ease in maintenance.
	It would have been obvious for one of ordinary skill in the art to modify the moulds on the peripheral surface of the respective rollers of the claimed copending application with the moulds configured to be assembled and disassembled from the respective roller as taught by the CN’620 reference allowing for the ease in ability to remove and replace the moulds from the roller.
This is a provisional nonstatutory double patenting rejection.

Claims 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/482477 in view of Ribble (US 2003/0024360).
In regards to claim 6 (dependent upon claim 5), the claim of the copending application does not specifically claim of the plurality of air flows to each block.  
See Ribble with the backup roller of the cutting roll 60 has a plurality of air flow openings 75 (corresponding to grooves), the plurality of airflow openings 75 define means for delivering air into the suction means or out of the blowing means, the hollow of each blade holder 65 has a respective aperture 69 (corresponding to an air suction or blowing port) configured to be in fluid communication with a respective air flow opening 75 that conveys air into the suction device or out of the blowing device depending on the position of the hollow during rotation of the cutting roller about its rotational axis. Further, each cutter cell 62 with plurality of ducts 68 a duct and provided with at least one airflow aperture 69 (corresponding to an air suction or blowing aperture, see paragraph [0058]), the at least one aperture 69 is configured to be in fluid communication with the suction device and the blowing device depending on the position of the hollow during rotation of the cutting roller 60 about its axis, is for the control of the shaping conveyance of the product, see teaching of vacuum state for suction and pressurized air for blowing (wherein the dough is blown off or out), see again paragraph [0058].  
It would have been obvious for one of ordinary skill in the art to modify the shaping device of the copending application with the means for conveying air to each block as taught by Ribble as it allows for the ability to control the suctioning and blowing upon the product in each of the portion of the cutting roller.
This is a provisional nonstatutory double patenting rejection.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/482477 in view of CN103429090A (see IDS).
In regards to claim 7, wherein the shaping device is extractable from the supporting frame it is mounted on. The EP and CN’620 reference do not specifically teach of this particular feature.
However, CN’090 teaches of a shaping device, see mould drum 1 with the cavities, wherein the mould drum having supporting means for supporting the drum and further for rmoval for cleaning, see abstract, see also Figs. 20A-E and 21A-C.  It would have been obvious for one of ordinary skill in the art to modify the shaping device of EP in view of CN’620 with features of being extractable from the supporting frame as taught by CN’090 as it would allow for ease in cleaning of the shaping device.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744